Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1-5, the phrase "saddle-riding type" renders the claim(s) indefinite. Inclusion of the term “type” makes the claim scope indefinite because the scope of what is encompassed by the word “type” is unclear. In this regard, since we cannot determine what the word type covers we cannot determine the metes and bounds of the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krugman (US 2018/0304952).
In re claim 1, Krugman discloses a saddle-riding vehicle comprising: a vehicle body frame; a suspension (114) in which a swing arm supported in a swingable manner with respect to the vehicle body frame (102) and the vehicle body frame are coupled, and damping is controlled by a hydraulic oil (within shock 114); a tank unit (reservoir 1310) provided in the suspension and storing the hydraulic oil; and a sensor (SCA device 1300 or 1700, see Figures 13, 14, 17, 18) that detects behavior of a vehicle body while traveling, wherein, in a top view of the saddle-riding type vehicle, the tank unit and the sensor are disposed so as to overlap with each other as shown in Figures 1, 14, and 17 (due to the angle that the shock is mounted).  
In re claim 2, Krugman further discloses wherein the suspension is fitted in a forwardly inclined state to the vehicle body frame, and the tank unit is provided on a forward side of the suspension as shown in Figure 17.  
In re claim 3, Krugman further discloses comprising a seat (106) mounted on the vehicle body frame, wherein the sensor (1300) is disposed between the seat and the tank unit (due to the angle the shock is mounted).  
In re claim 5, Krugman further discloses wherein the sensor is disposed more forwardly than a pivot shaft that supports the swing arm in a swingable manner with respect to the vehicle body frame as shown in Figure 17.

Allowable Subject Matter
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The specific limitations of “comprising a fuel tank fixed to the vehicle body frame and storing a fuel, wherein the sensor is provided below the fuel tank” is not anticipated or made obvious by the prior art of record in the examiner’s opinion.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references cited on the attached PTO-892 teach saddle-riding suspensions of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Stabley whose telephone number is (571)270-3249.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R STABLEY/Examiner, Art Unit 3611                                                                                                                                                                                                        
/KEVIN HURLEY/Primary Examiner, Art Unit 3611